Citation Nr: 1735337	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-24 883	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 3, 2015, and an initial disability rating in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel





INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  For his service, the Veteran earned a Purple Heart and Combat Infantry Badge.  See DD-214 Form.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  This decision granted service connection for PTSD and assigned a 30 percent rating effective June 6, 2011.  

In an October 2015 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 50 percent, effective August 3, 2015.  A few months later, the Veteran's representative submitted an appeals satisfaction  notice.  The notice stated, in part, that the Veteran was satisfied with the decision of his appeal and wished to withdraw all remaining issues associated with this appeal based on the October 2015 rating decision.  See November 2015 withdrawal notice.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1965  to November 1967.

2.  On November 23, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
G. A. WASIK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


